Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 20 August 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation are missing the required titles for the listed articles and citation #4 is also missing the authors of the article.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	This claim is indefinite since it is unclear when the listed precursors are added to and heated in the organic solvent. It is noted that the specification teaches the listed precursors are added to the InP-based nanocluster containing organic solvent and it is this mixture of nanoclusters and precursors which are heated. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2020/0102494.
	This reference teaches zinc containing InP nanoclusters (see for example, working example 10 and pargraph 249) and method for making  zinc containing InP nanoparticles by heating the zinc containing InP nanoclusters in an organic solvent. The reference anticipates the claimed nanoclusters and process.
Claims 1, 2 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/154511.
	This reference teaches zinc containing  InP nanoclusters (pg 3, lines 2-5 and page 8, lines 1-4) and the method of making zinc doped InP nanoparticles by heating zinc containing InP nanoclusters in a solvent (pg. 3, lines 14-18 and pg. 10, lines 5-16). The reference anticipates the claimed nanoclusters and process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0382656.
	This reference teaches producing III-V nanoclusters, such as zinc containing InP nanoclusters (para 77 and 212) and producing nanoparticles by heating the nanoclusters in an organic solvent (para 19-24, 51 and 53). The reference suggests the claimed nanoclusters and process.
Claims 3, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/154511.
	As discussed above, this reference anticipates the claimed nanoclusters. The reference teaches the molar ratio of Zn to In is 1-20:20-40, 1-5:20-40, 10-25:20-40 and 15-20:20-40 (pg. 3, lines 2-5 and pg. 8, lines 1-4). These ratios correspond with a zinc amount, relative to the moles of In, or about 2.44 to 50 mol%, about 2.44 to 20 mol%, about 11.11-42.86 mol% and about 27.27 to 50 mol%. These molar percentages overlap the range of claim 9. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Figure 1A shows that the zinc containing InP nanoclusters have a maximum absorption peak of about 390 nm. This peak overlaps and falls within the peak ranges of claims 3, 5 and 7, as calculated using applicants’ definition of “about.  The reference suggests the claimed nanoclusters.
Allowable Subject Matter
Claims 4, 6, 8 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of nanoclusters comprising zinc, indium and phosphorous having both a half-width at half-maximum range and a maximum absorption peak that at least overlap the claimed ranges. 
	There is no teaching or suggestion in the cited art of record of nanoclusters comprising chlorine, indium and phosphorous or zinc, chlorine, indium and phosphorous.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/14/22